Case 9:19-bk-11573-MB         Doc 302 Filed 09/27/19 Entered 09/27/19 11:28:41           Desc
                               Main Document     Page 1 of 4


Richard E. Weltman (rew@weltmosk.com)
Michael L. Moskowitz (mlm@weltmosk.com)
Debra Kramer (dk@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
Melissa A. Guseynov (mag@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Attorneys for Debtor/Debtor-in-Possession
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
(212) 684-7800
                    IN THE UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                               NORTHERN DIVISION
                                                    )    Case No. 9:19-bk-11573-mb
In re:                                              )
                                                    )    Chapter 11
                                                    )
          HVI CAT CANYON, INC.,                     )    OPPOSITION TO MOTION IN LIMINE
                                                    )
                                                    )    Date: October 3, 2019
                                Debtor.             )    Time: 10:00 a.m.
                                                    )    Judge: Hon. Martin R. Barash

TO THE HONORABLE MARTIN R. BARASH,
UNITED STATES BANKRUPTCY JUDGE:

         HVI Cat Canyon, Inc., debtor and debtor in possession (“Debtor”), by and through its

counsel, Weltman & Moskowitz LLP, as and for its opposition to the Motion in Limine of

Secured Creditor UBS AG, London Branch (“UBS”) to preclude the 2016 Netherland Sewell

Reserve Report at Cash Collateral Hearing (“Report”), respectfully states as follows:

                                          OPPOSITION

         1.    UBS seeks to preclude Debtor from relying on the 2016 Netherland Sewell

Reserve Report at the upcoming final cash-collateral hearing, alleging that it is inadmissible

hearsay. The Report is admissible pursuant to FED. R. EVID. 803(6). Further the Report is

highly relevant and must be considered in determining the value of Debtor’s assets as it

establishes that UBS is fully secured.
Case 9:19-bk-11573-MB         Doc 302 Filed 09/27/19 Entered 09/27/19 11:28:41                 Desc
                               Main Document     Page 2 of 4


                                      LEGAL STANDARD

        2.     Hearsay is “a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Assuming there

is an objection, hearsay is made inadmissible pursuant to FED. R. EVID. 802. See FED. R.

EVID. 801(c), 802. However, there are several exceptions to the hearsay rule. One such

exception can be found in FED. R. EVID. 803(6), which provides that a record made in the

course of a regularly conducted business activity is admissible even if it contains hearsay and

regardless of whether or not the person preparing the record is available to testify if the custodian

or other qualified witness demonstrates that such record was: (1) the regular practice of that

business to make the record; (2) kept in the regular course of that business; (3) made by a person

with knowledge; and (4) made at or near the time of the event recorded. See Am. Express Travel

Related Servs. Co. v. Vinhnee (In re Vinhnee), 336 B.R. 437, 444 (9th Cir. BAP 2005). Business

records are admissible despite the fact that they contain hearsay statements for two general

reasons. First, businesses depend on such records to conduct their own affairs; accordingly, the

employees who generate them have a strong motive to be accurate and none to be deceitful.

Second, routine and habitual patterns of creation lend reliability to business records. United

States v. Blackburn, 992 F.2d 666 (7th Cir. 1993).

                                          ARGUMENT

        3.     As established by testimony of Randeep S. Grewal, chairman of Debtor, the

Report was created in the normal course of business. See Declaration of Randeep S. Grewal

(“Grewal Decl.”) annexed hereto as Exhibit A. The foundation for admission into evidence is




                                                 2
Case 9:19-bk-11573-MB              Doc 302 Filed 09/27/19 Entered 09/27/19 11:28:41                            Desc
                                    Main Document     Page 3 of 4


further established by the certificate of the custodian of records under FED. R. EVID. 902(11).1

See Declaration of Ernesto Olivares annexed hereto as Exhibit B.

          4.      Indeed, the Report was produced pursuant to (i) that certain First Lien Credit

Agreement with UBS dated as of May 20, 2016 in the original principal amount of $50,000,000

and (ii) that certain Second Lien Credit Agreement with UBS dated as of May 20, 2016 in the

original principal amount of $50,000,000 (collectively, “Credit Agreements”). As such, the

Report was maintained in the ordinary course of business. Further, the Report was drafted by

NSAI, which is familiar with, and knowledgeable of, the type of assets evaluated in 2016. While

the Report is now several years old, it indicates not just the value of Debtor’s oil reserve assets at

that time the Report was drafted, but also the projected value of such assets. Thus, the Report

constitutes an admissible business record under FED. R. EVID. 803(6) as the volumes of oil in

the ground did not change. The current value of such oil would be calculated by simply

multiplying the same volume of oil with the current oil price which has materially risen since this

2016 year-end report. Hence, the only question is the amount the value increased from the stated

value in the report.

          5.      The foundation for admission of the Report into evidence was established by Mr.

Grewal’s testimony at the initial hearing on Debtor’s motion for use of cash collateral. The

Report is a business record that was kept in the ordinary course of Debtor’s business that was

produced, inter alia, pursuant to the Credit Agreements with UBS. It should further be noted that

UBS relies in its own expert report on the Report – thus, the Report already was made part of the



1
  FED R. EVID. 902(11) permits self-authentication of 6 documents as business records under FED. R. EVID. 803(6) if
the documents are accompanied by a written declaration of its custodian or other qualified person, certifying that the
documents meet the requirements of FED. R. EVID. 803(6).
                                                          3
Case 9:19-bk-11573-MB         Doc 302 Filed 09/27/19 Entered 09/27/19 11:28:41                 Desc
                               Main Document     Page 4 of 4


record by UBS and cannot be precluded from consideration. See Expert Report of Monty Kehl

dated August 29, 2016 at Appendix B, p.36 titled “Materials Relied Upon.”

        6.     Notably, the Report has been in UBS’ possession since 2017 and, upon

information and belief, at no point did UBS dispute its veracity with Debtor until this bankruptcy

case was filed. It is disingenuous, years after UBS received the Report, to dispute its contents.

                                         CONCLUSION

        7.     For the above reasons, Debtor respectfully requests that the Court deny UBS'

Motion to exclude the Report.

DATED this 27th day of September 2019.



                                                      WELTMAN & MOSKOWITZ, LLP
                                                      Attorneys for Debtor/Debtor in Possession

                                                      By: /s/ Michael L. Moskowitz
                                                           MICHAEL L. MOSKOWITZ
                                                      270 Madison Avenue, Suite 1400
                                                      New York, New York 10016
                                                      (212) 684-7800




                                                 4
